Citation Nr: 0023001	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a herniated nucleus 
pulposus and fusion of L4-5; arthritis of multiple joints 
including the fingers, wrists, shoulders, hips, knees, ankles 
and toes; bursitis; cervical disc disease; pancreatitis; 
ulcers; hiatal hernia; and left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 21, 
1943 to October 20, 1945, December 17, 1947 to December 1, 
1956 and December 7, 1956 to December 5, 1957.  

This appeal arose from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a back injury, arthritis, bursitis, frostbite of the 
feet, cervical disc disease, pancreatitis, ulcers, hiatal 
hernia, and hearing loss.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1995, a transcript of which has been 
associated with the claims folder.  

In February 1996 the RO affirmed the determinations 
previously entered, granted entitlement to a permanent and 
total disability rating for pension purposes, and denied 
entitlement to service connection for tinnitus, external 
hemorrhoids, and a left elbow disorder.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In December 1999 the RO granted entitlement to service 
connection for traumatic arthritis of the lumbar spine with 
history of injury, tinnitus, and frostbite of each hand and 
foot, with 10 percent evaluations assigned respectively 
effective from September 24, 1993.  


The RO granted entitlement to service connection for right 
hearing loss with assignment of a noncompensable evaluation 
effective September 24, 1993.  The RO affirmed the remaining 
determinations previously entered, including the denial of 
entitlement to service connection for herniated nucleus 
pulposus and fusion at L4-5, and left ear hearing loss.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
herniated nucleus pulposus and fusion of L4-5, bursitis, 
pancreatitis, ulcers, hiatal hernia, left hearing loss, and 
arthritis of the wrists, shoulders, knees, ankles, and toes 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.  

2.  The claims of entitlement to service connection for 
arthritis of the fingers and hips, and cervical disc disease 
are supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
herniated nucleus pulposus and fusion of L4-5, bursitis, 
pancreatitis, ulcers, hiatal hernia, left hearing loss, and 
arthritis of the wrists, shoulders, knees, ankles, and toes 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claims of entitlement to service connection for 
arthritis of the fingers and hips, and cervical disc disease 
are well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Attempts to obtain complete service medical records have been 
unsuccessful.  

A November 1956 separation examination report shows the 
veteran was treated for bursitis in 1956.  There were no 
complications or sequelae.  He was noted to have worn a back 
support in 1952.  He also had a pancreas disorder in 1951 
with no complications, a history of occasional trouble with 
the left elbow, and neuritis for the last 12 to 15 years in 
his shoulder blades, neck and back.  

The veteran's records of service show he served from December 
1943 to October 1945 as an ammunition helper.  He received 
the EAME campaign medal with three bronze stars and was noted 
to have participated in battles and campaigns in Ardennes, 
Rhineland and Central Europe.  

The veteran reported in his claim that he had treatment in 
service for frostbite of the feet, a hiatal hernia, ulcers 
with an upper gastrointestinal (UGI) scan, pancreatitic 
attack, back traction and bursitis.  He also reported that he 
had back surgery in 1965 and a partial disc removal in 1977.  

The veteran reported treatment in 1965 by a Dr. CAM, 
treatment by a Dr. BCM in the 1960's, and treatment by a Dr. 
TES in 1987 or 1988.  He also reported treatment by a Dr. CW 
for a pinched nerve.  He stated that the records of Dr. CAM 
had been destroyed.  He stated that the records of Dr. TES 
had not been received but would be forwarded.  These were 
never received.  

In connection with his claim the veteran submitted private 
medical records from 1977 to 1993 from Dr. BCM and Dr. CW  

The veteran was treated with shoulder injections in August 
and September 1977 for right shoulder pain.  

A report from November 1977 notes that the veteran had 
progressive intractable pain in the cervical area in the 
right shoulder girdle and in the right arm, in a posterior 
distribution with some hyperesthesias of the fingers of the 
right hand.  It was noted that he had done heavy manual labor 
for the greater part of his adult life.  There was no report 
of any left-sided symptoms.  It was felt that the primary 
pathology could be in the shoulder or in the cervical spine.  
However, he was felt to have definite signs of cervical nerve 
root compression.  A myelogram that month showed no 
significant lumbar abnormalities except with the arachnoid, 
presumably secondary to the prior surgery.  There was a large 
spur between C3 and C4 with some subluxation at C4, and an 
apparent herniated nucleus pulposus at C7.  A cervical fusion 
was performed.  Postoperatively the veteran was free of pain 
in the right shoulder and arm, and had almost full range of 
motion in the right shoulder two or three days after surgery.  

A report from late January 1978 noted that the veteran was 
free of any and all of his former cervical, shoulder and 
radicular discomfort in the arms.  He had complained of some 
intermittent back discomfort after the hospitalization. but 
that was gone at the time.  A neurological examination was 
negative.  He also reported an active duodenal ulcer.  A 
previous laminectomy scar was noted.  

In late 1978 and early 1979 the veteran was seen for toe pain 
on a few occasions.  This was apparently due to an injury.  
In late 1979 the veteran was treated for arthritis in the 
right hand.  In January 1981 the veteran reported the sudden 
onset of neck pain.  In 1982 he was again seen for cervical 
or neck pain, and in 1983 he began reporting pain in the left 
shoulder.  An assessment was made of tendonitis.  The veteran 
is noted to have had a few refills of Tagamet during this 
period as well.  

In July 1986 the veteran was treated for low back para-lumbar 
pain.  He was noted to have a long standing history of 
osteoarthritis.  The impression was degenerative joint 
disease.  

A medical note from February 1988 indicated that the veteran 
had a motor vehicle accident with stiffness and soreness in 
the neck that was no worse than usual.  It was noted that he 
had long standing cervical spondylosis.  

A medical note from November 1990 shows a complaint of low 
back pain.  The only assessment made was of prostatitis.  

In May 1991 the veteran complained of pain in the hips, 
specifically the left hip and pelvis.  It was noted that he 
had severe degenerative arthritis.  The assessment was 
degenerative arthritis of the lumbar spine and pelvis.  

It is noted that the veteran had several prescriptions of 
pain medication, and Tagamet was refilled in November 1991.  

The veteran complained of ongoing of hip joint pain in May 
1992.  The doctor stated that there was longstanding 
rheumatoid arthritis for which he would take Motrin.  The 
assessment was degenerative joint disease of both hips.  

Tagamet was refilled in October 1992.  

The veteran was seen for hip pain in December 1992.  X-rays 
noted marked right hip degenerative joint disease changes, 
and moderate degenerative joint disease changes in the left 
hip.  

A February 1993 report noted that the veteran was taking 
Motrin for severe degenerative arthritis of both hip joints, 
and was also taking Tagamet for old peptic ulcer disease.  

VA treatment records were received.  These show, in pertinent 
part, treatment of various orthopedic and gastrointestinal 
complaints.  

A June 1994 UGI test with barium swallow noted a history of a 
duodenal ulcer in 1965.  The test was being performed to rule 
out ulcer.  The impression was filling defects within the 
duodenum.  These could not be classified radiographically, 
although it was felt that they could represent folds.  
Endoscopy was recommended.  The test also disclosed duodenal 
diverticulum.  


In July 1994 the veteran was admitted for a total right hip 
replacement.  He had a two year history of right hip pain.  
X-rays showed severe degenerative changes of the right hip.  

Reports from the operation also indicate that the veteran had 
a history of peptic ulcer disease, lumbar fusion in 1968, and 
cervical fusion in 1977.  He was taking Motrin and Tagamet.  

On the admission examination the veteran complained of 
tingling and numbness from the right fingers to the right 
shoulder.  He apparently also reported arthritis.  He had had 
a recent upper GI test and it was noted that he had a history 
of heartburn and weight loss.  He reported owning a 
construction company.  The examination was negative except 
for painful motion of the right hip.  

Postoperatively, the veteran progressed well.  It was noted 
that he had some complaints of knee pain, but these were felt 
to represent referred pain from the hip.  

Pelvic x-rays showed no complications of the right hip joint 
replacement.  The left hip appeared within normal limits.  

The veteran was referred for a general surgery consultation 
in September 1994 due to a history of peptic ulcers with a 
complaint of constant gastrointestinal upset.  

A November 1994 consultation noted a history of peptic ulcer 
disease from the 1940's.  He reported that he took Tagamet 
for years.  An esophagogastroduodenoscopy was planned.  

An esophagogastroduodenoscopy with biopsy was conducted in 
December 1994 because of persistent symptoms of peptic ulcer 
disease on Tagamet.  The assessment was grade I esophagitis, 
biopsied, and duodenal bulbar scarring, mild stricture.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1995.  He testified that in about 1949. 
he had first hurt his back in service.  He reported that he 
had a pancreas attack and fell off of a step, straining his 
back.  He stated that after some traction and some heat on 
the back, he was returned to duty.  

According to his testimony the veteran later hurt his back in 
a lifting accident while working on a plane.  He recalled 
that this was in 1951, and the incident resulted in traction.  
He stated that he wore a back brace for a short period of 
time, and periodically got treatments with heat and sonogram.  
He stated that periodically he would get neuritis in his 
back.  

The veteran stated that after service his back gradually 
deteriorated, but in 1968 he injured it doing construction 
and had to have surgery.  He stated that as he understood it, 
he ruptured his L4 and L5 vertebra.  He also reported that he 
had cervical surgery in 1978.  

With respect to his hip, the veteran related that he had a 
recent right hip replacement in July 1994, and also a 
sonogram of his stomach.  He stated that he was taking Zantac 
and took Tylenol for his hips.  He stated that further 
surgery - this time on his left hip - was a possibility.  

A March 1995 report noted that the veteran was complaining of 
left hip pain.  He also complained of indigestion after 
meals, and gave a history of ulcer.  
VA examinations were conducted in May 1996 and June 1997.  

A May 1995 report noted that biopsy results were consistent 
with inflammation and that testing for Helicobacter Pylori 
was positive.  The assessment after evaluation was 
gastroesophageal reflux disease (GERD) with esophagitis.  

Another medical report from May 1995 shows complaints of left 
hip pain.  The assessment was severe left hip osteoarthritis.  

The VA examiner who conducted the general medical examination 
in May 1996 noted that the service examination of November 
1956 was negative.  The history provided at that time was 
reviewed, as were the other materials of record.  

After examination the diagnoses included, in pertinent part:  
postoperative status right hip replacement; pancreatitis, 
claimed by veteran with no documentary records; and, peptic 
ulcer disease, history of esophagitis, duodenitis and 
duodenal ulcer with scarring, for which the veteran is on 
Omeprazole with marked improvement of symptoms.  

An orthopedic examination was also conducted.  It was noted 
that the veteran claimed, in pertinent part, arthritis of 
multiple joints, bursitis, and cervical and lumbar disc 
disease.  He had arthritis of the hands, toes and hips, and 
had a right hip replacement.  The diagnosis was arthritis of 
the hands, toes and hips with right hip replacement, bursitis 
of the shoulders with full range of motion, and cervical and 
lumbar status post laminectomy in both regions with loss of 
motion.  

X-rays of the cervical spine showed disc space narrowing at 
C3, C5 and C6; osteophytes at the two lower levels appearing 
to impinge on the neural foramina bilaterally; bulky anterior 
osteophytes at C5, apparent compression of C6 and C7; and no 
evidence to indicate an acute process.  

Lumbar spine x-rays showed, in pertinent part, anterior 
wedging of T11 and T12, posterior lumbosacral fusion, 
narrowing L5 disc space as well as narrowing of L1 and L2, 
vertebral osteophytes throughout, and donor grant site of the 
right iliac wing.  X-rays of both hands showed degenerative 
changes of multiple interphalangeal and metacarpophalangeal 
joints that did not appear particularly advanced for the 
veteran's years.  Nothing acute was identified.  X-rays of 
the left hip noted a left hip replacement.  

On the VA audiology examination, pure tone air conduction 
thresholds for the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz were as follows (in decibels): 5, 0, 5, 25, and 
20.  Speech recognition was 96 percent.  This was found to be 
within normal limits.  

In a VA Form 13055 Request for Information Needed to 
Reconstruct Medical Data, the veteran reported treatment for 
an ulcer/hiatal hernia and frostbite in 1944, "Back-Cervical 
Disc Disease" in 1950, pancreatitis in 1951, a reinjury of 
the back in 1952, and bursitis of the shoulders bilaterally 
in 1955.  

A search for additional service records including Surgeon 
General Office records was unsuccessful.  

The veteran submitted a statement in May 1997 to the effect 
that he was in a field artillery battalion and fired long 
guns without hearing protection.   He stated that he handled 
gun powder and projectiles weighing about 96 pounds, and that 
accordingly he used his arms, shoulders and back constantly 
in very cold weather in 1944 to 1945 in Europe.  He stated 
that he currently had pains from arthritis and old injuries 
as well as hearing problems.  He also noted that he had a 
pancreatitis attack in service causing him to fall down steps 
and hit his back.  He reported that he had treatment for 
pancreatitis but no treatment of his back, which he described 
as bruised.  

Several statements were received from lay witnesses.  ENR 
submitted a statement in May 1997 to the effect that he 
served with the veteran in Europe in the winter of 1944 to 
1945.  He stated that he observed the veteran unloading 
gunpowder and projectiles constantly using his arms, 
shoulders and back.  

ENR stated that some men, including the veteran, had 
frostbite and were really suffering from arthritis, old 
injuries and hearing loss.  He also recalled that they were 
around long guns with no hearing protection.  He felt that 
the veteran's troubles were due to the bitter cold and hard 
work in service.  

GDM also submitted a statement to the effect that he had 
known the veteran in service, although the veteran went to a 
firing battery while he went to a different unit.  His 
opinion was that ammunition handling was the hardest job in a 
firing battery, and handling the heavy projectiles for the 
guns in the bitter cold and wet would take a terrible toll on 
the body that would show up in later years.  

JS, the widow of a friend of the veteran, wrote that the 
veteran served in field artillery in World War II with her 
husband.  They came home frost bitten and with other 
disabilities.  The veteran, she recalled, complained about 
his shoulders.  

A statement from LNS (now deceased), dated in May 1995, noted 
that he served with the veteran in the fire section of the 
gun battery.  In the winter of 1944-1945 they were outdoors 
in rain and cold weather in Europe.  He recalled that some 
had frozen hands and feet and others were suffering from 
arthritis, old injuries and hearing problems from exposure to 
loud guns with lack of hearing protection.  He recalled that 
the veteran had problems with his pancreas and back problems 
since he did more heavy lifting than others.  He complained 
about his back, shoulders and neck.  

LNS stated that currently the veteran was suffering from back 
problems, stomach and pancreas disease, hearing loss, 
tinnitus, shoulder and neck problems, and arthritis.  He had 
surgery on his hip because of arthritis and some of the 
problems he had with his back, and was also to have his other 
hip operated on.  He stated that he kept in contact with the 
veteran and knew about his current condition.  

The veteran also submitted a letter dated in September 1991 
that he had written on the behalf of LNS in support of his 
claim for benefits.  

The veteran submitted a page from the Texas Veterans 
Commission Journal from June 1993 noting that VA had reviewed 
the medical literature pertaining to the delayed effects of 
cold injury, and found that veterans who were service 
connected for cold injuries faced an increased risk of 
developing arthritis at the site of the original injury.  

In June 1997 additional VA examinations were conducted.  The 
orthopedic examiner noted the veteran's history of total 
right hip replacement.  By history a cervical surgery and 
fusion in 1977 was associated with an industrial accident, 
and a low back fusion in 1968 was also associated with an 
industrial accident.  He also reported frostbite of the feet.  

The veteran reported that both the neck and the back had done 
well, although they would become tired and ache with a hard 
day of work.  With respect to his hands, he stated that he 
had arthritis and pointed to the carpometacarpal joint of the 
thumb bilaterally, and to the metacarpophalangeal joint of 
the index finger bilaterally.  He stated that these areas 
were painful, ached and had deformity.  There was no specific 
history of injury, but he stated that they had bothered him 
for quite a while.  

The veteran stated that bursitis of the right shoulder was 
diagnosed in 1953 while he was on active duty.  He was given 
medication for pain and it got better.  However, recently he 
started having what he called arthritis in the shoulder with 
limitation of motion and pain.  He also reported symptoms 
with cold.  He denied any problem with the left shoulder.  

The examination diagnoses were: status following spinal 
fusion with good result; status following cervical fusion 
with good result; shoulder cuff tear on the right, probably 
with some arthritis; arthritis of the left hip and status 
following total hip replacement on the right with good 
result; minimal residuals of frostbite with primarily the 
loss of hair and complaint of burning; and osteoarthritis of 
the carpometacarpal and carpometacarpophalangeal joint of 
both thumbs, as well as of the metacarpophalangeal joint of 
both index fingers with good function.  There were no other 
complaints.  

The examiner stated that, in his opinion, most of the 
veteran's problems, particularly with the hands, neck, hips 
and low back had to do with degenerative joint disease in one 
form or another.  This was felt to be due to the cumulative 
effect of a lifetime of heavy activity including the activity 
that occurred in service.  

Although the veteran stated that he had a diagnosis of 
bursitis in service, he went for quite a long while before he 
started having symptoms.  The shoulder cuff tear was a 
degenerative problem.  He probably had arthritis in that area 
too, but the examiner was unable to determine whether or not 
that was associated with his service.  

Arthritis in the veteran's hands was due to cumulative 
activity - specifically a lifetime of heavy work to include 
heavy work in service.  There was nothing on examination of 
the hands to infer residuals of frostbite.  

On the VA general medical examination the same month the 
veteran reported that he had an attack of acute pancreatitis 
around 1950 or 1951, for which he was hospitalized.  He 
stated that he fully recovered.  He reportedly had no further 
trouble with it.  He did not drink alcohol.  

The veteran also reported a history of peptic ulcer disease 
that he developed in service in 1943, with the usual symptoms 
of nausea, vomiting, and so forth and by history, positively 
diagnosed with x-ray.  He was treated with antacids.  After 
service, according to his history, he continued to have 
trouble with peptic ulcer symptoms.  He stated that he had 
had episodes of blood in the stool and vomiting blood.  He 
reported that he was treated many times over the years and 
had chronic peptic ulcer disease.  He also reported a hiatal 
hernia with difficulty swallowing and food sticking in his 
esophagus.  He related his treatment.  

It was noted that the last endoscopy was about a year before 
and showed mostly scars where an ulcer had been present.  He 
understood that it also showed the hiatal hernia.  

The veteran also reported a "whole bunch of injuries to his 
joints" and developed degenerative arthritis in his back, 
neck, hands and feet, ankles, knees and so forth.  The 
examiner stated that there was no record that really showed 
that.  It was noted that he had had frostbite of the finger 
tips and toes with some neuropathy.  

The impressions were peptic ulcer disease that is still 
active and symptomatic; a hiatal hernia still moderately 
active and symptomatic; a history of pancreatitis, cleared up 
with no residual; and generalized degenerative joint disease 
all over, particularly in the shoulders elbows, wrist, 
fingers, hips, knees, ankles and toes.  The examiner also 
noted the veteran had a history of frostbite with residual 
arthritis of the toes and fingers.  



Additional VA air conduction audiometry testing was also 
performed in June 1997.  Puretone thresholds for the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were as follows: 5, 
0, 5, 25, and 20.  Speech recognition was 96 percent.  

The records contains a number of laboratory testing reports 
that were uninterpreted beyond listing normal ranges and 
whether particular results were high or low.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of arthritis or peptic 
ulcer disease to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991); 
38 C.F.R. § 3.304(d)(1999).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd , 78 F.3d 604 (Fed. 
Cir. 1996).  Hensley, No. 99-7029.  In addition, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza supra.  

Herniated nucleus pulposus and fusion of L4-5

As noted, service connection for arthritis of the lumbosacral 
spine has already been granted.  

The Board observes that records pertaining to the veteran's 
post service spinal fusion operation from the 1960's could 
not be obtained.  He reported that the records were 
destroyed.  However, there is ample medical evidence that the 
veteran, in fact, underwent the operation after service.  He 
provided testimony and there are medical references to the 
operation as well as identification of residuals in later 
reports.  

While the veteran has a current disability - residuals of the 
spinal fusion operation at L4-5 -- this is only one prong of 
the three needed to establish a well grounded claim.  Caluza 
supra.  The question at issue is not whether current 
residuals of a herniated disc or spinal fusion are present, 
but whether the surgery and residuals can be linked to 
service.  

The Board concludes based upon the evidence of record that 
the claim is not well grounded because a diagnosis of a 
herniated disc was not shown in service and there is no 
competent evidence linking residuals of a herniated nucleus 
pulposus and fusion of L4-5 to the veteran's service.  

As for inservice incurrence, the Board acknowledges that it 
is likely that the veteran's records have been lost or 
destroyed.  Only one examination report exists from his years 
of service.  Where a veteran's service medical records are 
missing, the obligation to explain findings and conclusions, 
and to carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Of course where evidence is not even sufficient to 
establish well groundedness - there is no competent evidence 
on a crucial element of the claim - the benefit of the doubt 
rule cannot be applied.  Gilbert, 1 Vet. App. 49.  

The veteran is shown to have been involved in combat in 
service and as noted, satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, the veteran has never stated that he had a specific 
injury to his low back during combat.  Moreover, although his 
lay testimony may be satisfactory to establish for example 
that he hurt his back in service lifting heavy ammunition 
during combat, he is not competent to establish that the 
medical result of the lifting injury in service was a 
herniated disc.  Questions of diagnosis and medical etiology 
require medical expertise and are beyond the competency of a 
layperson such as the veteran.  Espiritu supra.  His 
testimony is not satisfactory evidence on medical questions 
of diagnosis and etiology.  

As for nexus evidence, service connection may be established 
if a chronic disability is shown in service and then is shown 
after service - even remotely after service.  38 C.F.R. 
§3.303(a),(b).  

Continuity of symptomatology can link in service findings 
where chronicity is not fully established with a current 
disability, but there must be medical evidence that the 
symptoms are consistent with the current disability and in 
service findings.  Savage supra.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A chronic herniated disc is not shown to have been diagnosed 
in service and neither was a lumbosacral fusion.  The veteran 
was shown to have worn a back brace for a period of time (a 
short time by his account) for a back injury and there was 
some evidence of a history of long term "neuritis" 
affecting the back in service, but for the reasons stated 
above, even if the Board could accept that an injury to the 
back occurred in service, the veteran's testimony on an exact 
diagnosis or etiology would not be competent.  

That the veteran wore a back brace in service is not 
sufficient to conclude that a herniated disc was present 
then.  Espiritu supra.  In fact, the Board is not competent 
to make such a determination in the absence of medical 
evidence to that effect.  See Thurber v. Brown, 5 Vet. App. 
119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Likewise, even if the veteran had a diagnosis of neuritis in 
service, the Board cannot determine without competent medical 
evidence that it is possible or plausible that a herniated 
lumbar disc existed at that time.  However, it must be noted 
that the notation of neuritis was made historically.  A 
restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
of the matter related by way of history.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

A herniated disc was identified several years after service 
and no presumptive period applies.  38 C.F.R. §§ 3.307, 
3.309.  

As for the etiology of the accident, the veteran himself 
stated that he was injured at work and he learned that he had 
a herniated disc.  The medical evidence of record also tends 
to clearly support that the cause of the herniated disc - and 
therefore the surgery and residuals - was an intervening work 
injury.  38 C.F.R. § 3.303(b).  There is no medical evidence 
relating the injury to the veteran's service.  

The VA examiner who conducted the 1997 VA orthopedic 
examination stated that degenerative arthritis of the back 
was related to a life of labor including labor in service.  
The veteran is already service connected for arthritis of the 
lumbar spine.  The examiner did not state that a herniated 
disc or spinal fusion was related to service.  Even given the 
veteran's report of continuity of low back symptoms after 
service, there is no medical evidence that back pain reported 
by the veteran is indicative of the existence of a herniated 
lumbar disc in service.  38 C.F.R. § 3.303(b); Savage supra.  
Again the evidence indicates that the herniated disc was due 
to an intervening work injury.  

To summarize, the veteran has not submitted competent 
evidence of a nexus to service or in service incurrence of a 
herniated disc.  Therefore his claim is not well grounded.  
Caluza supra.  


Arthritis of multiple joints to include 
arthritis of the fingers, wrists, 
shoulders, hips, knees, ankles and toes, 
and bursitis

As the Board noted earlier, service connection has been 
granted for arthritis of the lumbosacral spine and for 
frostbite of the hands and feet.  Cervical disc disease is 
addressed separately.  

From a review of all of the veteran's contentions it appears 
that his assertion is that he has arthritis of multiple 
joints including his fingers, wrists, shoulders, hips, knees, 
ankles, and feet.  

Again, service connection may be established if a chronic 
disability is shown in service and then is shown after 
service - even remotely after service.  38 C.F.R. 
§3.303(a),(b).  Continuity of symptomatology can link in 
service findings where chronicity is not fully established 
with a current disability, but there must be medical evidence 
that the symptoms are consistent with the current disability 
and in service findings.  Savage supra.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally 
arthritis may be presumptively service connected if a veteran 
has qualifying service during a period of war and if the 
disability is manifested to a compensable degree within one 
year after service.  38 C.F.R. §§ 3.307, 3.309.  

The evidence of record is sufficient to establish a well-
grounded claim of entitlement to service connection for 
arthritis of the fingers and the hips.  Caluza supra.  A 
current diagnosis of degenerative arthritis of joints of the 
fingers and of both hips exists and these diagnoses have been 
supported by x-ray findings of record.  Moreover there is 
competent medical evidence showing a possible or plausible 
basis for a nexus to service.  

The VA orthopedic examiner who conducted the 1997 examination 
offered an opinion that the veteran's work in service, and 
through the rest of his life led to arthritis of the fingers 
and hips.  This tends to show that arthritis possibly or 
plausibly had its onset in service (38 C.F.R. § 3.303(d);  
Caluza supra) although the examiner did not clearly state 
that arthritis did in fact start in service or within a year 
thereafter.  38 C.F.R. §§ 3.303(a),(b), 3.307, 3.309.  It is 
noted that the burden of showing well groundedness is low.  
Hensley, No. 99-7029.  

As noted previously additional development is required with 
respect to the claim before a final decision is rendered and 
it is addressed further in the remand portion of this 
decision.  

With respect to the toes there is no showing of any arthritis 
of the toes in service or until almost 40 years after 
service.  Of course, as a combat soldier, the veteran's lay 
testimony that an injury to his feet occurred in combat would 
be sufficient to establish in service incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Also, the 
veteran is competent to report his experiences in service to 
include an injury to the feet.  The veteran's assertions are 
credible for the purpose of determining well groundedness.  
King supra.  However the veteran is not credible to diagnose 
an injury or determine etiology. Espiritu supra.  Therefore 
while the veteran may feel that something happened to his 
toes in service that caused arthritis, the November 1956 
examination report did not show any arthritis of the toes.  
Therefore an inference can be drawn that at that time no 
arthritis of the toes existed.  

There is a relatively current diagnosis made on the VA 
orthopedic examination in 1996 of arthritis of the toes.  The 
VA general medical examination conducted in June 1997 also 
made a diagnosis of degenerative joint disease affecting the 
feet.  The examiner who conducted the general medical 
examination added that the veteran had a history of frostbite 
on the toes with residual arthritis.  

However, notwithstanding these records, no diagnosis of 
arthritis was made on the orthopedic examination in 1997 and 
neither one of the diagnoses that was made was evidently 
supported by any clinical findings or by radiographic 
evidence actually showing arthritic changes of the feet or 
toes.  The diagnoses appear to have been made solely on the 
veteran's history of arthritis of the toes and pain in the 
toes with cold weather.  

A restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
of the matter related by history.  LeShore supra.  

In the absence of a competent diagnosis of arthritis in 
addition to a medical opinion that this arthritis was 
possibly or plausibly incurred in service or within a one 
year period thereafter, the claim with respect to the feet is 
not well grounded.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Caluza 
supra.  



Even with an assertion of continuity of symptomatology after 
service, in the absence of medical evidence that symptoms 
were consistent with chronic arthritis of the toes dating 
from service or within a year thereafter, the claim is not 
well grounded.  Savage supra.  

With respect to the wrists, knees and ankles, there is no 
evidence of arthritis of these joints in service.  Even if 
the veteran suffered some injury to the wrists, knees or 
ankles, or experienced symptoms in these joints, both matters 
which he is competent to assert, no particular disability is 
shown to have resulted.  The November 1956 service 
examination report is negative for any abnormality or even 
any relevant history.  

There is also no evidence of arthritis of the wrists, knees 
and ankles after service, except for a diagnosis made on the 
general medical examination in 1997.  This opinion was not 
evidently based on clinical findings, and there are no 
radiographic studies corroborating that there are in fact any 
degenerative changes of the knees, ankles or wrists.  

Again, the opinion was evidently a mere recitation of the 
veteran's history that these joints were arthritic.  As such 
the diagnosis cannot be deemed competent medical evidence.  
LeShore supra.  Without a competent diagnosis and competent 
evidence of a nexus between inservice events or findings and 
that current diagnosis, the claim is not well grounded.  
38 C.F.R. § 3.303; Caluza, Savage supra.  

There is also no evidence of arthritis of any of these joints 
within a year after service for the purpose of presumptive 
service connection (38 C.F.R. §§ 3.307, 3.309), and there is 
no medical evidence tending to show that it is possible or 
plausible that arthritis of these joints was caused or 
aggravated by a service connected disability for the purpose 
of 38 C.F.R. § 3.310, and Allen supra.  


With respect to the shoulders, arthritis of the shoulders was 
not shown in service.  There was some indication of long time 
neuritis affecting the shoulders on the November 1956 
examination report.  

Even given that the veteran was involved in combat in 
service, and that he is generally competent to describe his 
experiences and symptoms, he is not competent to render 
medical diagnoses.  Espiritu supra.  Therefore, the absence 
of a diagnosis of arthritis on the November 1956 examination 
report shows that no arthritis of the shoulders existed at 
that time.  

In the late 1970's the veteran had complaints of right 
shoulder symptoms, although these were felt to possibly be 
related to the cervical spine.  After surgery was performed 
on the cervical spine, the shoulder complaints were resolved.  
There was no indication of shoulder arthritis during this 
time.  Left shoulder tendonitis was diagnosed on an occasion 
in 1983.  The next shoulder complaints involved the right 
shoulder.  These occurred in the 1990s.  

While there is a current medical diagnosis of a tear of the 
cuff of the right shoulder, medical opinion that this is a 
degenerative change and that there is probably arthritis in 
the shoulder as well, and a medical opinion that the 
veteran's arthritic changes generally are due to the 
cumulative effects of a lifetime of laboring work including 
laboring in service, the VA medical examiner who conducted 
the 1997 orthopedic examination could not determine that 
shoulder findings were related to service.  38 C.F.R. 
§§ 3.303; Caluza supra.  

The Board finds that the examiner's opinion as to whether 
arthritis of the shoulders even existed is equivocal and is 
not supported by x-rays, which showed the right shoulder to 
be normal for the veteran's age.  Moreover there is no 
medical evidence that it is at least possible or plausible 
that there is right shoulder arthritis that was incurred in 
service or within a year thereafter.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  Accordingly the claim for service connection 
for arthritis of the shoulders is not well grounded.  Caluza, 
Savage supra.  

On the issue of service connection for bursitis of the 
shoulders, the veteran claims that bursitis of the shoulders 
was incurred in service.  Bursitis was noted historically on 
the November 1956 examination report, although the report did 
not specify that bursitis was of the shoulders and there is 
no indication that bursitis existed chronically in service.  

After service there was treatment of the right shoulder in 
1977, which as stated above, was felt to be related to 
impairment of the cervical spine, and after surgery on the 
spine, the shoulder symptoms were relieved.  Left shoulder 
tendonitis was diagnosed in 1983.  The veteran complained of 
right shoulder tingling in the 1990s.  

A diagnosis of bursitis of the shoulders was made in 1996.  
However, this is only one prong of the test of well 
groundedness, and even if the November 1956 examination 
showed bursitis of the shoulder (which it did not), the claim 
is nonetheless not well grounded.  In this regard, there is 
no medical evidence of a nexus to service to include medical 
evidence that post service symptomatology is consistent with 
continuance of chronic bursitis of the shoulders from service 
to the present.  Caluza, Savage supra.  In fact the VA 
examiner who examined the veteran in 1997 stated that he 
could not link the shoulder complaints to service.  

The veteran of course is competent to relate that he had 
shoulder complaints through the years and this is evidence of 
continuity of symptomatology.  However, even in the case of 
continuity of symptomatology, a well grounded claim requires 
medical evidence.  Neither the veteran nor the Board are 
competent to state that shoulder pain after service was a 
manifestation of chronicity of bursitis that started in 
service.  Medical evidence is required to link the inservice 
and post service diagnoses of bursitis, whether by the 
veteran's symptomatology or otherwise.  See Savage supra.  

Without medical evidence showing a possible or plausible 
nexus between the current diagnosis of bursitis and service, 
the claim is not well grounded.  38 C.F.R. §§ 3.303; Caluza, 
Savage, supra.  




Bursitis is not specifically listed as a chronic disease for 
which presumptive service connection is available.  38 C.F.R. 
§§ 3.307, 3.309.  


Cervical disc disease

Service connection may be granted if a chronic disability is 
shown in service and then is shown after service - even 
remotely so.  38 C.F.R. §3.303(a),(b).  Continuity of 
symptomatology can link in service findings where chronicity 
is not fully established with a current disability, but there 
must be medical evidence that the symptoms are consistent 
with the current disability and in service findings.  Savage 
supra.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally 
arthritis and other certain listed diseases may be 
presumptively service connected if a veteran has qualifying 
service, and if the disability is manifested to a compensable 
degree within a set period (usually one year) after service.  
38 C.F.R. §§ 3.307, 3.309.  Cervical disc disease is not a 
specifically listed disease for which presumptive service 
connection is available, but organic diseases of the nervous 
system are specifically included.  

In service neuritis of the neck was noted for 12 to 15 years.  
At that time the veteran had been in service for about 13 
years.  Therefore it is unclear whether neuritis had its 
onset in service or prior to service.  

The veteran's service medical records are missing and 
therefore it is unknown whether the veteran had neuritis 
prior to service or whether this was noted at the time of 
enlistment.  

The veteran had treatment of neck pain in 1977, and 
ultimately underwent a fusion of his cervical vertebra.  He 
has a current diagnosis of status post surgery and x-rays 
show degenerative findings.  In 1977 the VA examiner stated 
that these findings were likely due to a lifetime of laboring 
work including work in service.  

There is also a history (although interestingly not in any of 
the records from 1977) that the veteran injured his neck in 
the 1970's as the result of an industrial or occupational 
accident.  

In the opinion of the Board the veteran has a clear current 
disability.  There is evidence of possible incurrence of 
neuritis in the neck in service and subsequent intractable 
pain in the neck into the extremity that was treated with 
surgery in 1977.  There is also a medical opinion that the 
veteran's current neck complaints are due to arthritic 
changes that are related in some part to his laboring in 
service.  

It is the opinion of the Board that the competent evidence of 
record shows a possible or plausible nexus between a current 
disability; namely, residuals of cervical disc disease status 
post surgery, and the veteran's service, and therefore the 
claim is well grounded.  38 C.F.R. § 3.303; Caluza supra.  It 
is noted that the burden of showing well groundedness is low.  
Hensley, No. 99-7029.  

As noted previously additional development is required with 
respect to the claim before a final decision is rendered, and 
it is addressed further in the remand portion of this 
decision.  


Pancreatitis

Service connection may be established if a chronic disability 
is shown in service and then is shown again after service.  
38 C.F.R. §3.303(a),(b).  Continuity of symptomatology can 
link in service findings where chronicity is not fully 
established with a current disability, but there must be 
medical evidence that the symptoms are consistent with the 
current disability and in service findings.  Savage supra.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain listed 
diseases may be presumptively service connected if a veteran 
has qualifying service during a period of war, and if the 
disability is manifested to a compensable degree within a set 
period (usually one year) after service.  38 C.F.R. §§ 3.307, 
3.309.  However, pancreatitis is not a specifically listed 
disease for which presumptive service connection can be 
granted.  

Pancreatitis or a pancreatic attack was shown in service on 
the examination report of November 1956.  However there was 
no indication of chronic residuals.  A review of all of the 
private and VA medical records in the claims file, which span 
from the late 1970's to the present, show no diagnosis of 
pancreatitis or any other residual disability related to 
pancreatitis.  

The June 1997 VA general medical examination report shows it 
was noted that the veteran, by history, completely recovered 
from acute pancreatitis and had no further trouble with it.   
He stated that he had stopped drinking alcohol 18 years 
before.  The diagnosis was a history of pancreatitis which 
completely cleared up with no residual.  The examination was 
entirely negative in pertinent part.  The diagnoses from the 
May 1996 VA general medical examination was pancreatitis 
claimed by veteran with no documentary records.  

As the Board noted earlier, lab reports are on file.  They 
are uninterpreted, although they indicate normal ranges for 
certain lab findings and annotate whether results may be high 
or low.  Regardless, no medical reports have indicated any 
recurrent pancreatitis or residuals of pancreatitis based on 
these lab findings.  

In summary, there is no current disability shown by medical 
evidence to be a residual of pancreatitis.  Therefore, the 
claim is not well grounded.  38 C.F.R. § 3.303; Caluza supra.  

Service connection requires more than just proof that some 
injury or disease happened in service.  Chronic disability 
has to result, and the disabling residuals are service 
connected.  Id.  


Ulcers and hiatal hernia

As noted, service connection can be established if a chronic 
disability is shown in service and then is shown again after 
service - even if remotely after service.  38 C.F.R. 
§3.303(a),(b).  Continuity of symptomatology can link in 
service findings where chronicity is not fully established 
with a current disability, but there must be medical evidence 
that the symptoms are consistent with the current disability 
and in service findings.  Savage supra.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Peptic ulcer 
disease (including duodenal ulcers) may be presumptively 
service connected if a veteran has qualifying service during 
a period of war and if the disability is manifested to a 
compensable degree within a set period (usually one year) 
after service.  38 C.F.R. §§ 3.307, 3.309.  

Upon review of the record the Board concludes the veteran 
clearly has a current disability.  He has evidence of 
duodenitis, diverticulitis, and GERD.  The 1996 VA general 
medical examination shows an impression of peptic ulcer 
disease, history of esophagitis, duodenitis, and duodenal 
ulcer with scarring.  The 1997 VA general medical examination 
shows a diagnosis of peptic ulcer disease that was still 
active and symptomatic, and hiatal hernia that was still 
moderately active and symptomatic.  The Board notes that 
medical tests including UGI and endoscopy have not included 
impressions of hiatal hernia specifically, or for that 
matter, ulcer disease.  The June 1994 UGI showed a filling 
defect of the duodenum and diverticula of the duodenum.  The 
endoscopy of December 1994 showed esophagitis, duodenal 
bulbar scarring and mild stricture.  Biopsy showed GERD with 
esophagitis and Helicobacter pylori infection.  

Nonetheless there is a current disability and therefore the 
question at issue is whether there is competent medical 
evidence linking the current gastrointestinal disability to 
service.  The Board concludes that there is not, and that 
therefore the claim is not well grounded.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  Caluza supra.  

As for service incurrence, the Board recognizes that the 
service medical records are missing.  The veteran is 
certainly competent to report that he had gastrointestinal 
pain or other symptoms in service, and that he received 
treatment.  There very well may have been treatment.  His 
assertions in this regard are generally presumed credible for 
the purpose of ascertaining well groundedness.  King supra.  

However, it must be reemphasized that because the veteran is 
a layperson, and not a medical professional, he is not 
competent to provide diagnoses or opinions on etiology.  
Espiritu supra.  Certainly, if the veteran had significant 
treatment or residuals of hiatal hernia or ulcer disease, 
they would have been noted on the November 1956 report.  As 
the test was negative for any residuals, the most reasonable 
inference to be drawn is that there was no chronic disability 
of the gastrointestinal system - whether a hiatal hernia, 
GERD, or ulcer disease - at that time.  

Post service a few treatment records show a history of peptic 
ulcer disease and one report, from December 1994, noted a 
history of ulcer disease dating to the 1940's.  Again, a 
restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence." 
LeShore supra.  

The VA general medical examination from June 1997 shows that 
the veteran had peptic ulcer disease and hiatal hernia that 
were "still active" or "still moderately active."  The 
examiner did not state that these disabilities dated to 
service.  Even if such could be inferred, the examiner's 
opinion lacks competence as it pertains to the issue of the 
etiology of the veteran's gastrointestinal disorder.  

This is because the opinion was based on history and on 
factual premise that was wholly unsupported by - and in fact 
contradicted by - the other evidence of record.  The opinion 
cannot be considered credible under those circumstances.  It 
is wholly inherently incredible evidence upon which to 
predicate a nexus between the veteran's current 
gastrointestinal disability and service.  

To further explain, the veteran reported peptic ulcer disease 
dating to service with positive identification by x-ray.  No 
residual disability from ulcer disease or even a history of 
the occurrence of ulcer disease was shown in the November 
1956 examination report.  This is consistent with the 
veteran's later history reported in connection with his 
upper-GI testing in June 1994, that a duodenal ulcer dated to 
1965.  

The veteran was also shown to have an active ulcer in 1978.  
If the veteran had ulcer disease dating the 1940's as 
asserted, and this were diagnosed by objective testing and 
subsequently treated, it certainly should have been noted on 
the examination from November 1956.

Furthermore, regarding the veteran's report that x-rays 
definitively disclosed peptic ulcer disease in service, the 
veteran may be competent to report his symptoms in service, 
and he can report that x-rays were taken, but the x-rays 
themselves require medical interpretation and no x-ray films 
or report from service are associated with the claims folder.  
See Espiritu supra.  

With respect to hiatal hernia, the examiner only noted 
historically that the veteran had a hernia.  This was never 
related to service-even by way of history.  

The veteran has asserted continuity of symptomatology after 
service and he has shown use of Tagamet and other treatment 
for gastrointestinal complaints from the 1970's to the 
present.  However, as previously stated, medical evidence is 
still needed to link a current diagnosis to service by the 
post service symptoms.  Savage supra. 

Peptic ulcer disease may be presumptively service connected 
if manifested to a compensable degree of 10 percent or more 
within a year after service.  However, in this case, there is 
competent evidence that peptic ulcer disease existed to a 
compensable degree within a year after service.  38 C.F.R. 
§§ 3.307, 3.309.  

In short, in the absence of evidence of a competent medical 
nexus between the veteran's current diagnosed 
gastrointestinal disability and service, his claim is not 
well grounded.  38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza 
supra.  


Entitlement to service connection for left hearing loss

The veteran's left ear hearing was not measured by puretone 
audiometer when he was in service.  That is to say, the only 
service medical record, the examination report from November 
1956 does not show audiometer readings.  His hearing was 
reported to be normal (15/15) by voice testing.  

Few puretone thresholds of more than 20 decibels are shown on 
his two post service VA examinations.  On both the 1996 and 
1997 examinations one reading of 20 decibels and one reading 
of 25 decibels was shown.  The veteran does have abnormal 
hearing as defined for VA purposes.  Hensley, 5 Vet. App. 
155, 157.  However in the case of hearing loss, hearing must 
not only be abnormal, but it must be disabling for VA 
purposes.  38 C.F.R. § 3.385.  

The veteran has not submitted any medical evidence of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz have been measured at 26 
decibels or greater; nor has he submitted any evidence of 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent. 

Accordingly without a current hearing loss disability in the 
left ear for VA compensation purposes, the claim is not well 
grounded.  38 C.F.R. § 3.385; Caluza supra.  

The Board's review of the evidentiary record discloses that 
arthritis of the wrists, shoulders, knees, ankles and toes; 
pancreatitis; and a left ear hearing loss disability are not 
currently shown by competent medical evidence.  A herniated 
nucleus pulposus and fusion of L4-5; arthritis of the wrists, 
shoulders, knees, ankles and toes; bursitis; pancreatitis; 
ulcer disease; hiatal hernia; and left ear hearing loss were 
not shown to exist at discharge from service or for many 
years thereafter.  

Moreover, the entire evidentiary record is devoid of 
competent evidence of a link between these claimed disorders 
and active service.  A VA examiner has opined in writing that 
he cannot relate the veteran's shoulder disability to 
service.  The evidence shows that the herniated nucleus 
pulposus and fusion of L4-5 was related to an intervening 
post service injury.  

The veteran is not entitled to a presumption of service 
connection for any of the claimed disorders, either because a 
presumptive period does not exist, or the disorder was not 
shown to have existed to a compensable degree within one year 
after service.  38 C.F.R. §§ 3.307, 3.309.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  10 Vet. App. 488, 498.  The veteran 
has reported continuity of symptomatology after service.  He 
asserts that this continuity of symptomatology is sufficient 
to link current diagnoses and service.  However, the record 
lacks medical evidence that the post service symptomatology 
claimed is consistent with the existence of current diagnoses 
and diagnoses in service.  Savage supra. 

Simply put, there is no evidence that the veteran currently 
has the subject disorders which developed in service or 
during an applicable presumption period.  There does not 
exist competent medical evidence of a relationship between 
any currently diagnosed disability and symptomatology 
reported in service. Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage supra.  

In essence, the veteran's claims with respect to the 
disorders at issue are based solely on his lay opinion.  He 
has not offered any evidence of medical training or expertise 
demonstrating that he has been trained in the medical arts 
thereby rendering him competent to offer an opinion as to 
diagnosis and/or etiology of a disorder.  He is clearly 
alleging a fact which is beyond his competence to do so.  
Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra, the veteran's lay opinion is an insufficient 
basis upon which to find his claims well grounded.  Espiritu 
supra.  Accordingly, as a well-grounded claim must be 
supported by evidence, not merely allegations, Tirpak supra 
the appellant's claims for entitlement to service connection 
for the disorders at issue must be denied as not well 
grounded to the extent set forth above.  

With respect to the claims of service connection that are not 
well grounded, the doctrine of reasonable doubt has no 
application to the those claims.  Gilbert, 1 Vet. App. 49.

Because the veteran has not submitted well-grounded claims of 
service connection for the disorders at issue, VA is under no 
obligation to assist him in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a); Morton 
supra.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  
Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claims, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  The Board views its foregoing 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen 
these claims.  Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette, McKnight, Epps supra.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for herniated nucleus 
pulposus and fusion of L4-5, bursitis, pancreatitis, ulcers, 
hiatal hernia, left hearing loss, and arthritis of wrists, 
shoulders, knees, ankles, and toes, the appeal is denied.  

The veteran, having submitted well-grounded claims of 
entitlement to service connection for arthritis of the 
fingers and hips, and cervical disc disease. the appeals are 
granted to that extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that prior to issuing a final 
decision on the well grounded claims of entitlement to 
service connection for arthritis of the fingers and hips, and 
cervical disc disease, further factual development is needed 
pursuant to the duty to assist.  

Specifically, a contemporaneous examination of the appellant 
as well as association with the claims file of any additional 
records of treatment that may have accumulated during the 
course of the appeal would materially assist in the 
adjudication of the veteran's claims.  

The examination is needed to review the various diagnoses 
made, and to obtain an opinion on the etiology of arthritis 
of the fingers and hips, and cervical disc disease.  It does 
not appear that the VA examiner who conducted the last VA 
examination in 1997 had the claims folder for review.  If 
available it was not reviewed or not adequately reviewed.  

Moreover it appears that there may be additional VA treatment 
records for review.  The veteran has been receiving treatment 
through the VA Medical Center.  The June 1997 VA orthopedic 
examination indicates that the veteran was to have a total 
left hip replacement in October 1997.  These records appear 
to be relevant to the issue of entitlement to service 
connection and they should be obtained.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to service connection for arthritis of the 
fingers and hips, and cervical disc disease pending a remand 
of the case to the RO for further development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of his arthritis of the fingers and hips, 
and cervical disc disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
arthritis of the hips and fingers, and 
cervical disc disease which may be 
present.  Any further indicated special 
studies should be conducted.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.

The examiner should take a detailed 
history from the veteran with emphasis on 
(1) the circumstances and date of onset 
of the complaints of "neuritis" 
referred to in the November 1956 
examination report, (2) the circumstances 
surrounding the surgery on the cervical 
spine in the 1970's to include whether 
there was a work injury to the spine, and 
(3) the veteran's post service work 
history.  The examiner should review all 
of the materials of record including both 
prior VA examinations from 1996 and 1997 
to include x-rays.  

The attention of the examiner is directed 
to the veteran's service examination 
report of 1956.  That indicates that the 
veteran had neuritis affecting the neck 
and the shoulders 12 to 15 years.  
Records pertaining to the veteran's neck 
surgery in November 1977 noted that the 
surgery was for progressive intractable 
pain in the cervical area in the right 
shoulder girdle, and in the right arm in 
a posterior distribution with some 
hyperesthesias of the fingers of the 
right hand.  

The examiner should then offer an opinion 
regarding whether the veteran has 
verified arthritis of the fingers and 
hips, and cervical disc disease.  If so, 
the examiner should clarify how likely it 
is (less likely than not, as likely as 
not, or more likely than not) that these 
disorders are related to service.  

The examiner should discuss whether 
arthritis of the fingers is at least as 
likely as not to have a causal 
relationship with the service connected 
cold injury - that is to say whether it 
was proximately due to or aggravated by 
the service connected cold injury.  

With respect to the cervical spine, the 
examiner should discuss whether, from the 
evidence of record, it can be determined 
whether chronic cervical neuritis was 
incurred in service or prior to service, 
and if prior to service whether there was 
a permanent increase or aggravation of 
the disorder in service.  The examiner 
must opine as to what, if any, is the 
relationship between the post service 
cervical surgery and the neuritis noted 
in service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for arthritis of the 
hips and fingers, and cervical disc 
disease with consideration of all 
applicable laws and regulations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any VA scheduled examinations may result in 
the denial of his claims.  38 C.F.R. § 3.655 (1999).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



